DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's argument is persuasive and the restriction has therefore been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the housing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 12, 15, and 23-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Camy-Peyret(WO 2020/229449) US Publication 2022/0063215 is considered and English language translation and all paragraph numbers refer thereto.
Camy-Peyret discloses a method and apparatus for making a composite material comprising applying a composite material to a surface, compacting it with a roll(6), and applying a plasma flume to the nip to heat the composite and/or the surface.(Figure 1, [0035])
Regarding claims 2 and 23, Camy-Peyret discloses the composite material can be a tape.[0002]
Regarding claim 4, Camy-Peyret discloses the composite material can be thermoplastic.[0002]
Regarding claim 12, Camy-Peyret discloses surface is a tool.(Figure 1)
Regarding claim 24, Camy-Peyret discloses a machine(housing) which includes a cutting device.[0008]
Regarding claim 25, Camy-Peyret discloses the device is located in a robotic system for applying the fibers([0003]-[0010]), which is the definition of an automated fiber placement device.
Claim(s) 1-4, 12, 13, 15, 18-23, and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Larrouy et al.(US Publication 2017/0225413).
Larrouy et al. discloses a method and apparatus for making a composite material comprising applying a composite material to a surface, compacting it with a roll(3), and applying a plasma flume(4) to the nip to heat the composite and/or the surface.(Figure 1, [0086])
Regarding claims 2 and 23, Larrouy et al. discloses the composite is a tape.[0110]
Regarding claims 3 and 19, Larrouy et al. discloses the composite contains reinforcing fibers.[0075]
Regarding claims 4 and 20, Larrouy et al. discloses the composite can be thermoplastic.[0072]
Regarding claim 12, Larrouy et al. discloses applying the composite to a tool surface.[0111]
Regarding claim 13, Larrouy et al. discloses applying the composite to a previously applied layer.[0112]
Regarding claim 18, Larrouy et al. discloses the composite can be fed from a reel.[0079]
Regarding claim 21, Larrouy et al. discloses a reel which is within the plant, therefore being with the structure housing the device.
Regarding claim 22, Larrouy et al. discloses feeding the tape to the nip.[0079]
Regarding claim 25, Larrouy et al. discloses the device is located in a robotic system for applying the fibers[0081], which is the definition of an automated fiber placement device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-11, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camy-Peyret as applied above.
Regarding claims 5 and 16, Camy-Peyret does not disclose the specific type of plasma flume used.  However, atmospheric pressure plasma flumes are well-known and conventional in general and it would have been obvious to one of ordinary skill in the art at the time of filing to pick any well-known and conventional plasma flume such as an atmospheric pressure plasma jet for this reason.
Regarding claims 6-8 and 17, Camy-Peyret does not disclose the emanation angle of the plasma flume.  However, this would have been within the skill of one of ordinary skill in the art to determine absent unexpected results. 
Regarding claim 9, Camy-Peyret does not disclose the pressure of the plasma flume.  However, this would have been within the skill of one of ordinary skill in the art to determine absent unexpected results. 
Regarding claim 10, Camy-Peyret does not disclose the width of the plasma flume.  However, this would have been within the skill of one of ordinary skill in the art to determine absent unexpected results. 
Regarding claim 11, Camy-Peyret does not disclose the length of the plasma flume.  However, this would have been within the skill of one of ordinary skill in the art to determine absent unexpected results. 
Regarding claim 14, Camy-Peyret does not disclose the distance from the nip of the plasma flume though it does disclose it can be adjusted.[0081]  Therefore, this would have been within the skill of one of ordinary skill in the art to determine absent unexpected results. 
Claim(s) 5-11, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larrouy et al. as applied above.
Regarding claims 5 and 16, Larrouy et al. does not disclose the specific type of plasma flume used.  However, atmospheric pressure plasma flumes are well-known and conventional in general and it would have been obvious to one of ordinary skill in the art at the time of filing to pick any well-known and conventional plasma flume such as an atmospheric pressure plasma jet for this reason.
Regarding claims 6-8 and 17, Larrouy et al. does not disclose the emanation angle of the plasma flume.  However, this would have been within the skill of one of ordinary skill in the art to determine absent unexpected results. 
Regarding claim 9, Larrouy et al. does not disclose the pressure of the plasma flume.  However, this would have been within the skill of one of ordinary skill in the art to determine absent unexpected results. 
Regarding claim 10, Larrouy et al. does not disclose the width of the plasma flume.  However, this would have been within the skill of one of ordinary skill in the art to determine absent unexpected results. 
Regarding claim 11, Larrouy et al. does not disclose the length of the plasma flume.  However, this would have been within the skill of one of ordinary skill in the art to determine absent unexpected results. 
Regarding claim 14, Larrouy et al. does not disclose the distance from the nip of the plasma flume.  However, this would have been within the skill of one of ordinary skill in the art to determine absent unexpected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746